This matter is before this court on appeal on questions of law from a judgment of the court below in favor of the plaintiff. The case arose out of a collision between two motor vehicles at the intersection of Indianola and Thirteenth avenues in *Page 362 
the city of Columbus. The amended petition alleged that Ray D. Miller and other defendants mentioned are individuals doing business as the Hi-Grade Milk Company and are engaged in the delivery of dairy products; that on the 21st of May 1936 the plaintiff was driving his Chevrolet coach north in Indianola avenue, and his car had reached the center of Thirteenth avenue in the intersection when it was struck by the truck owned by the defendants, then being operated in a westerly direction on Thirteenth avenue; and that as a result of the collision plaintiff's car was violently pushed to the northwest corner of the two streets against a tree, throwing the plaintiff out and injuring him and damaging the car beyond repair. It is alleged that there was an ordinance of the city of Columbus, being Section 1302a, covering restrictions as to speed. The ordinance embodies the essential speed restrictions of the statutes and provides that a rate of speed of more than 35 miles per hour in all other than the closely built-up portions of the municipality shall be prima facie evidence of a rate greater than is reasonable and proper. It is stated that plaintiff's injuries were due solely and proximately to the negligence of the defendants in that they operated the truck at an unreasonable, high, dangerous and reckless rate of speed and at a speed greater than was reasonable and proper having regard for the conditions of the streets (the speed asserted is 45 miles per hour); that the defendants failed to have control of their automobile and neglected to keep a lookout or make observations for the presence of vehicles, including that of the plaintiff; and that they failed to give warning of their movement in a westerly direction.
The petition recited the injuries received and asked for judgment in the sum of $5,400. One defendant, Muriel E. Bennett, by answer denied that she was a member of the partnership. It was admitted that she was not and she was dismissed as a party. *Page 363 
The other defendants answered admitting that they were engaged in a partnership as stated by the plaintiff, and that on the date in question the automobile driven by the plaintiff northerly on Indianola avenue collided at the intersection with the truck owned by the partnership then operated in a westerly direction on Thirteenth avenue; they denied all other allegations and alleged that the damages were caused by the plaintiff's own carelessness and through no fault of the defendants.
The case was tried to a jury. Certain interrogatories were submitted and answered. The answer to the first was that Charles Guyton, an employee-driver of the defendants, was negligent. The second interrogatory submitted asked that the jury state what negligence it found on the part of the defendants' employee which contributed to the collision as a proximate cause. The answer was: "Defendants did not use proper care in approaching said intersection." The answer to interrogatory No. 3 was to the effect that Guyton was not operating the defendants' truck in a lawful manner. As an answer to interrogatory No. 4, the jury stated that, on account of excessive speed, the defendants' vehicle was not being operated in a lawful manner. In answer to interrogatory No. 5 the jury found that Kellar, the plaintiff, was not negligent in any respect which contributed in the slightest degree to the cause of the collision.
A general verdict was rendered in favor of the plaintiff in the sum of $2,500.
During the trial, in addition to the special interrogatories, there were seven special charges requested by the defendants, all of which were given.
Motions were made by the defendants at the conclusion of the plaintiff's testimony, and at the conclusion of all the testimony, for a directed verdict, which motions were overruled.
There are six assignments of error to the effect that *Page 364 
the court erred in failing to direct a verdict; erred in its general charge; erred in overruling defendant's motion to withdraw the third specification of negligence as not being supported by any evidence; and erred in refusing to direct the jury to properly answer interrogatories Nos. 2 and 4 and in discharging the jury before proper and complete answers had been returned. It is also claimed that the verdict and answers to the interrogatories are against the weight of the evidence and that the damages are excessive.
This is an ordinary case of an intersection collision. The truck of the defendants had the right of way if approaching in a lawful manner.
In addition to the oral testimony, photographs were introduced as exhibits, showing the point of impact and the damage to the plaintiff's car, and also showing the two streets at the point of intersection, both east and west on Thirteenth avenue, and north on Indianola avenue. The intersection was not in a closely built-up portion of the city and neither street had preference.
The court on motion of the defendants withdrew from the consideration of the jury allegations of negligence Nos. 2 and 4, because there was no evidence supporting either. The motion as to No. 3 was overruled. The court charged the jury to disregard the ordinance because it was not introduced. Counsel then withdrew the reference to the ordinance.
The court gave all seven special charges requested by the defendants.
The case of Morris v. Bloomgren, 127 Ohio St. 147,187 N.E. 2, is of value in cases of this character. It is so well considered that it should be read in detail. However, in general, it holds that Sections 6310-28 and 6310-28a, General Code, are cognate and should be construed together, and if so construed confer an absolute right of way upon the vehicle approaching from the right, qualified only by the requirement that in proceeding uninterruptedly it must proceed in a lawful *Page 365 manner. The phrase, "in a lawful manner," is a sine qua non
obligation placed upon the vehicle upon which the right of way is conferred. If not proceeding in a lawful manner in approaching or crossing the intersection such vehicle loses its preferential status, and the relative obligations of the drivers of the converging vehicles are governed by the rules of common law. The driver approaching from the right has the right to assume that the driver approaching from the left will obey the law by yielding the right of way. If, however, the one approaching from the right discovers that the one approaching from the left is not yielding the right of way, it becomes the duty of the former to use ordinary care not to injure him.
Counsel for plaintiff have fairly stated all that may be claimed as to the operation of the plaintiff's car, and we may take it for granted that the plaintiff's position can not be more favorable than that so described.
The statement is that the plaintiff was operating his car north on Indianola avenue at a speed of 25 miles per hour on the right side of the avenue; and that, as he approached Thirteenth avenue and had reached a point on Indianola avenue about 20 or 30 feet south of Thirteenth avenue, he slowed his car and when he had reached a point about 10 feet south of the south line of Thirteenth avenue he shifted from high to second. Looking to the right and not seeing any car approaching he started across the intersection. When he reached the middle of the intersection he again looked to the right and saw for the first time the defendants' truck approaching at a distance of about 30 or 40 feet at a speed of approximately 45 miles per hour. The plaintiff then attempted to speed up his car to avoid the collision and reached a point where the front end of his car was at the north line of Thirteenth avenue, at which point his car was struck in the center and carried across the intersection and west for a *Page 366 
distance of 17 feet where it was thrown against a tree.
We examined the testimony of the plaintiff and find that it supports counsel's statement.
Counsel further state that plaintiff could see up Thirteenth avenue to the east only 50 or 60 feet, from the point where he shifted gears; seeing nothing he looked straight ahead. He could have stopped before he got to the center of the intersection if he had seen something coming.
The exhibits show two 30-foot driveway streets crossing at right angles on the same level, with some terrace and shrubbery on the south side of Thirteenth avenue. There are a number of trees on both sides of both avenues which may have obstructed the view slightly. As before stated, the jury found that the plaintiff was without negligence and that the defendants' driver was negligent in approaching the intersection at a rapid rate of speed. Supporting this finding of the jury as to defendants' speed of 45 miles, there seems to be only the estimate made by the plaintiff at the instant he discovered the truck after he had reached the center of the street. The driver of the truck denies the excessive speed and gives 25 miles as the rate, as does a Mr. Whittaker, a disinterested witness. The truck had been parked along the north curb of Thirteenth avenue, before it moved out and approached the crossing, for the delivery of milk. We have examined the many cases cited involving collisions at intersections and, without comment, we note those we regard as being of importance in the determination of this case: Ford MotorCo. v. Smith (decided by this court), 16 Ohio Law Abs., 7; BrinksExpress Co. v. Brokaw (decided by this court), 18 Ohio Law Abs., 39; Pritchard v. Cavanaugh, 18 Ohio Law Abs., 354; Williams v.Judd, 23 Ohio Law Abs., 450; Detroit, Toledo  Ironton Rd. Co. v.Rohrs, 114 Ohio St. 493, 151 N.E. 714; Pennsylvania Rd. Co. v.Rusynik, 117 Ohio St. 530, *Page 367 159 N.E. 826; Harper v. McQuown, 30 Ohio Law Abs., 389; Smitley
v. State, 26 Ohio Law Abs., 418.
We comment briefly upon Coshun v. Mauseau, 62 Ohio App. 249,23 N.E.2d 656, wherein it is held that a driver of an automobile proceeding across an intersection, under such circumstances that he may be required to stop and concede the right of way, must proceed at a speed sufficiently slow to permit him to stop promptly the vehicle which he is operating, and thus not cross the path of the vehicle having the right of way.
In the case of General Exchange Ins. Co. v. Elizer, 32 Ohio Law Abs., 579, 31 N.E.2d 147, Judge Ross, delivering the opinion of the court, makes pertinent comment at page 583 to the effect that there seems to be an impression among some of those who operate automobiles that, on approaching an intersection where the view in the direction of vehicles possessing the right of way is limited by obstructions at or near the corner, the vehicle with subservient right may proceed upon the intersection without regard to what may be observed after entering the same and before crossing the path of the dominant vehicle. He states: "It is this misconception of the practical rule that causes many collisions." The subservient vehicle may proceed into the intersection, as it has the right of way over vehicles approaching from its left. If, after entering the intersection, a car is seen approaching from the right its path must not be obstructed. As Judge Ross says, "If it is proceeding at a rapid rate, certainly it is foolhardy to rely upon its loss of right of way by reason of unlawful operation. If the car coming from the right is approaching in a lawful manner, then its right to proceed uninterruptedly must be respected."
In our view of the case the plaintiff was guilty of contributory negligence twice, which would prevent his right of recovery. First, he did not look effectively to *Page 368 
his right before he entered the intersection; and, second, when he got to the middle of Thirteenth avenue and saw the truck approaching from the right he foolishly endeavored to beat the truck across the intersection. He had his car under such control that he could have stopped it instantly upon seeing the truck. Instead of that he speeded up, and the fact that he reached the north curb line of Thirteenth avenue before being struck would indicate that had he stopped his car the truck could readily have passed him on the north side of the avenue without damage to either.
This court has held in paragraph two of the syllabus in FordMotor Co. v. Smith, supra:
"2. The driver of an automobile which collides with another automobile at a highway intersection is guilty of contributory negligence as a matter of law, even though he testifies that he looked for approaching vehicles as he came to the intersection and failed to see any, where it appears that there was no obstruction to his vision for a distance exceeding that which could have been covered by the colliding car between the time when he testified that he looked and the time when the collision occurred."
There is no purpose gained in citing cases in support of the proposition that a plaintiff who is guilty of contributory negligence may not recover even though the defendant is shown to have been negligent, the negligence of each contributing to the accident.
The majority of the court is of the opinion that the court below erred in overruling the motion of the defendants for a directed verdict at the conclusion of the plaintiff's testimony.
Coming now to render the judgment which the court below should have rendered, we order that plaintiff's petition be dismissed and the costs be adjudged against plaintiff.
 Judgment reversed and final judgment for appellant.
BARNES, J., concurs. *Page 369